Citation Nr: 1743900	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  10-38 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	John March, Agent


ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to June 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a December 2013 decision, the Board denied the claim for service connection for a low back disability.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2014 Order, the Court granted the parties' Joint Motion for Remand (JMR), vacating the Board's December 2013 decision to the extent that it denied entitlement to service connection for a low back disability, and remanding the matter to the Board for compliance with instructions in the JMR.

In June 2015, the Board remanded the claim in accordance with the JMR for further development.  It is now again before the board for adjudication.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the additional delay; however, it is necessary to ensure that there is a complete record upon which to decide the Veteran's low back disability service connection claim so that he is afforded every possible consideration. 

A January 2017 medical opinion was obtained from a different examiner who performed the November 2008 VA examination.  The January 2017 examiner noted that there was a "time void" and absence of back treatments during the 1970s and 1980s following service and, therefore, he would not be able to offer an opinion without resorting to mere speculation.  

In this matter, the Board finds that the January 2017 VA examination is inadequate.  

First, the VA examiner did not follow the explicit instructions of the June 2015 Board remand.  The examiner failed to provide a current diagnosis or specifically address the September and October 2003 private treatment records.  The Board is obligated by law to ensure compliance with remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Furthermore, the examiner failed to address the Veteran's contentions that he has had low back pain since service, and did not thoroughly discuss his in-service incidences, notably the 1968 fall and 1969 contusion while on active duty.  A Veteran, as a layperson, is competent to report on the onset and continuity of current symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  In this case, the Veteran reported he has had lower back pain since service in 1968.  See October 2016 Lake Baldwin VA Clinic treatment note.

An opinion based on the absence of treatment records without consideration of a veteran's competent reports is inadequate.  Dalton v. Nicholson, 21 Vet. App. 23 (2007); see Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, the Board finds that a remand is necessary to afford the Veteran another VA examination to determine the nature and etiology of his low back disability.

Accordingly, the case is REMANDED for the following action:

1. Copies of pertinent updated treatment records should be obtained and added to the record.

2. Then, schedule the Veteran for a VA examination to determine the nature and etiology of his low back disability.  The claims file and copy of this remand must be made available to the examiner for review and a notation to this effect must be made in the claims file.  The complete medical history of the disability should be obtained.  All necessary tests should be conducted, if necessary.

The examiner must diagnose all current back conditions.  The Board advises that the Veteran has reported low back pain since service.

The examiner must then opine as to whether it is at least as likely as not (a 50 percent probability or greater) that each of the Veteran's current back disabilities were caused by or are etiologically related to any incident of active duty, to include in-service treatment in September 1968 and July 1969? 

The examiner must address the Veteran's credible contention that he has noticed low back pain since his active duty service.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

The examiner must provide a thorough rationale for any opinion provided.

3. Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue of entitlement to service connection for a cervical spine disorder.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




